DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The “single-step process” recited in present claim 2 is defined in the specification (Spec. p. 6, ¶ [0027]).

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2004/0157057 A1 (herein “Tasaki”).
As to claim 1: Tasaki describes a process of making polymeric beads (see Example 1 in ¶¶ [0137]-[0139] and the supporting disclosure of Comparative Example 1 in ¶¶ [0126]-[0136]) comprising providing a suspension of methyl methacrylate, ethylene glycol dimethacrylate, and an azo initiator in water (see ¶ [0129]-[0131]). The mixture also includes an acidic stabilizer (see the condensation product in ¶ [0127]) which is reasonably expected to impart the mixture with a pH of below 7 due to the presence of acid groups. The mixture further includes sodium nitrite in an amount of about 0.02 wt% based on the weight of the aqueous medium (see ¶ [0127]).
The process further includes initiating polymerization (see ¶ [0133]). The cited example of Tasaki does not include a disclosure of the addition of a pH-raising substance during polymerization.
As to claim 2: Tasaki’s process is consistent with the present definition of a “single-step process” (c.f. ¶¶ [0133] and [0137] and present Spec. p. 6, ¶ [0027]).
As to claims 3-4: Tasaki does not disclose any polymer or porogen present in the monomer droplets.


Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2013/0085190 A1 (herein “Sochilin”) in view of US Patent Application Publication No. 2004/0157057 A1 (herein “Tasaki”).
As to claims 1 and 6-7: Sochilin describes a process of making polymeric beads (see Example 1 in ¶¶ [0054]-[0057]) comprising providing a suspension of styrene, divinylbenzene, and a peroxide initiator in water (see ¶ [0054]). The mixture also includes polyvinylalcohol (id.) which is reasonably expected to impart the mixture with a pH of below 7 due to the presence of alcohol groups. The mixture further includes sodium nitrite in an amount of about 0.0027 wt% based on the weight of the aqueous medium.
The process further includes initiating polymerization (see heating in ¶ [0054]). The cited example of Sochilin does not include a disclosure of the addition of a pH-raising substance during polymerization.
Sochilin does not disclose the presently recited amount of a derivative of a nitrite salt.
Tasaki discloses suspension polymerizations (see ¶¶ [0106]-[0111]). The aqueous dispersion medium comprises a compound such as an alkaline metal nitrite to prevent aggregation of polymer particles during polymerization and polymer product from depositing onto the wall of the polymerization vessel (see ¶ [0102]). The compounds are used in an amount of 0.001-1, preferably 0.01-0.1 parts by weight per 100 parts by weight of the polymerizable monomer (see ¶ [0105]). Tasaki further discloses examples of suspension polymerizations (e.g. see Example 1 in ¶ [0137]) comprising about 0.02 wt% of sodium nitrite based on the weight of the aqueous medium.
In light of Tasaki, one of ordinary skill in the art would have been motivated to include compounds such as sodium nitrite in amounts such as 0.02 wt% based on the weight of the aqueous medium in Sochilin’s suspension polymerization to prevent aggregation of polymer particles during polymerization and polymer product from depositing onto the wall of the polymerization vessel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed the cited process of Sochilin using 0.02 wt% of sodium nitrite based on the weight of the aqueous medium.
The references do not disclose the amount of a derivative of the sodium nitrite in the aqueous medium. The present application contains examples comprising 0.016 wt% of sodium nitrite (see Examples 3A and 3B). This disclosure has been taken to imply that 0.016 wt% of sodium nitrite based on the weight of the aqueous medium is sufficient to yield an amount of a derivative of the sodium nitrite within the presently recited range. Because the amount of sodium nitrite suggested by Tasaki is close to the amount described in the present examples, there is a reasonable basis to conclude that the amount of sodium nitrite suggested by Tasaki yields an amount of a derivative of the sodium nitrite within the presently recited range.
As to claim 2: Sochilin’s process is consistent with the present definition of a “single-step process” (c.f. ¶¶ [0054]-[0057] and present Spec. p. 6, ¶ [0027]).
As to claims 3-4: Sochilin does not disclose any polymer or porogen present in the monomer droplets.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Sochilin  in view of Tasaki, as applied above, and further in view of US Patent Application Publication No. 2017/0216833 A1 (herein “Klipper”).
The discussion set forth above regarding Sochilin and Tasaki with respect to base claim 1 is incorporated here by reference. As set forth above, Sochilin and Tasaki suggest a process according to base claim 1. Sochilin further discloses a step of aminating the polymer (see ¶ [0056]). Sochilin further discloses that the resins are useful as ion exchange resins and that ion exchange resins are useful for removal of undesirable components from water (see ¶ [0003]). Sochilin does not disclose the recited step of sulfonating the polymeric beads.
Klipper discloses a process of sulfonating aminomethylated resins (see the abstract). Klipper discloses that the resins are useful for chelating resins (see ¶ [0001]) and that chelating resins are useful for water purification or recovery of metals (see ¶¶ [0002] and [0079]). Klipper discloses a process of sulfonating a styrenic polymer with SO3 (see ¶¶ [0003] and [0106]-[0111]).
In light of Klipper, one of ordinary skill in the art would have been motivated to sulfonate the polymer beads made by Sochilin’s process in order to make them suitable for removing metals from water. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have sulfonated Sochilin’s polymer beads.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764